02-10-382-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00382-CV 
 
 



Michelle Spence


 


APPELLANT




 
V.
 




Mac Coalson


 


APPELLEE 



 
 
------------
 
FROM THE 415th
District Court OF Parker COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On August
1, 2011, we notified appellant that her brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant's brief has not been filed, we dismiss the appeal
for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER CURIAM
 
 
PANEL: 
GARDNER,
DAUPHINOT, and MCCOY, JJ. 

 
DELIVERED: 
August 31, 2011




[1]See Tex. R. App. P. 47.4.